SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 12, 2008 LIFECELL CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 01-19890 76-0172936 (State Or Other Jurisdiction Of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Millenium Way Branchburg, New Jersey 08876 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code(908) 947-1100 Check theappropriatebox below if the Form 8-K filing is intended to simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. In April 2007, Wright Medical Technology, Inc. initiated an arbitration proceeding against LifeCell Corporation claiming that it has exclusive rights to distribute LifeCell's new Strattice tissue matrix product in the orthopedic field.LifeCell received a ruling from the arbitrator in LifeCell's favor, finding that Wright Medical has no distribution rights with respect to Strattice. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFECELL CORPORATION By: /s/ Steven T. Sobieski Steven T. Sobieski Chief Financial Officer Date:February 12, 2008 -3-
